       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 1 of 11




John F. Kurtz, Jr., ISB No. 2396
Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5232
Email: jkurtz@hawleytroxell.com
        dbolinger@hawleytroxell.com

Attorneys for Plaintiff/Counter-Defendant


                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


DICKINSON FROZEN FOODS, INC.,                       Case No. 1:17-cv-00519-DCN

              Plaintiff,                            DECLARATION OF DANE A.
                                                    BOLINGER IN SUPPORT OF
vs.                                                 DICKINSON’S MEMORANDUM
                                                    REGARDING THE APPROPRIATE
FPS FOOD PROCESS SOLUTIONS                          STANDARD OF REVIEW FOR
CORPORATION,                                        RECONSIDERATION OF AN
                                                    INTERLOCUTORY ORDER
              Defendant.


FPS FOOD PROCESS SOLUTIONS
CORPORATION,

              Counter-Claimant,

vs.

DICKINSON FROZEN FOODS, INC.,

              Counter-Defendant.


       I, Dane A. Bolinger, hereby declare pursuant to 28 U.S.C. § 1746:

DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 1
                                                                           45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 2 of 11




       1.      I am an attorney admitted to practice before the Court and counsel of record for

the Plaintiff, Dickinson Frozen Foods, Inc. (“Dickinson”).

       2.      I submit this Declaration in connection with and in support of Dickinson’s

Memorandum Regarding the Appropriate Standard of Review for Reviewing a Motion for the

Reconsideration of an Interlocutory Order.

       3.      On December 21, 2017, Dickinson filed its Complaint. (Dkt. 1.) On February

6, 2018, FPS’s current counsel, Elijah Watkins of Stoel Rives filed his appearance on behalf of

FPS. (Dkt. 6.) On March 21, 2018, pursuant to stipulated filings, the Court entered its initial

Case Management Order. (Dkt 18.) On August 24, 2018, pursuant to stipulation, the Court

ordered an extension to certain pre-trial deadlines. (Dkt. 28.) During the entirety of this process,

the parties and their counsel were engaged in extensive written discovery, including the

exchange of tens of thousands of pages of documents from Dickinson and FPS, but no

depositions had yet been completed, and only minor third-party discovery had been initiated.

       4.      On September 7, 2018, Mr. Watkins on behalf of FPS made the first request to

inspect Dickinson’s Sugar City Facility during a phone call with me. (Dkt. 44-26, Bolinger

Decl. at ¶¶ 24-26.) On October 2, 2018, again pursuant to stipulation, the Court ordered an

extension of certain pre-trial deadlines, including an extension of the expert disclosure deadline

to November 1, 2018 and a date to complete all expert discovery of January 29, 2019. (Dkt. 37.)

On October 16, 2018, FPS and its refrigeration system expert, Eduardo Ford, conducted an

inspection of the Freezer, the current Refrigeration System, and Dickinson’s Sugar City Facility.

(Dkt. 44-26, Bolinger Decl. at ¶ 26.)



DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 2
                                                                                 45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 3 of 11




       5.      On October 29, 2018, two days before the due date for initial expert disclosures,

Mr. Watkins called me and disclosed for the first time that FPS would file a motion for spoliation

sanctions based on the disassembly of the FPS Freezer. (Dkt. 44-26, Bolinger Decl. at ¶ 28.) Mr.

Watkins told me, again for the first time, that FPS was unilaterally refusing to comply with the

Court’s standing expert disclosure deadline suggesting Ford could not sufficiently analyze the

FPS Freezer or the Refrigeration System. (Id.)

       6.      On October 30, 2018, FPS filed its Motion for Sanctions for Spoliation of

Evidence.    (Dkt. 39.)    On November 1, 2018, Dickinson disclosed its expert reports in

accordance with the Court’s schedule. (Dkt. 44-26, Bolinger Decl. at ¶ 29.) On November 2,

2018, Mr. Watkins sent an email to me stating that he had a report from Ford in his possession

but that he was unilaterally withholding it from production depending on the outcome of the

Court’s ruling on FPS’s Motion. (Id. at Exh. 17). On November 16, 2018, the Parties’ counsel

attended a phone conference with the Court’s law clerk regarding a number of discovery

disputes, including Mr. Watkins’ request to extend expert rebuttal reports until after the Court

had ruled on the Motion. (Id. at ¶31.) Later that evening, the Court’s law clerk emailed the

parties’ counsel and instructed FPS to produce Ford’s initial expert report. (Id. at Exh. 19.)

       7.      On November 13, 2018, Dickinson completed the deposition of third-party

witness, James Peterson of Cold Solutions, which was the first fact witness deposition to be

completed in the case. On November 30, 2018, Dickinson filed its Memorandum in Opposition

to FPS’s Motion for Sanctions and related materials (See Dkt. 44, et seq.) Since discovery was

still open and in the comparatively early stages, all discovery and information gathered by



DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 3
                                                                                  45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 4 of 11




Dickinson after this date were not a part of the record for Dickinson’s opposition to FPS’s

Motion.

       8.      On December 17, 2018, Dickinson disclosed its expert Charles Taylor’s rebuttal

report to Ford’s initial expert report, and FPS disclosed Ford’s expert rebuttal report to Taylor’s

initial report. On December 21, 2018, FPS filed its reply in further support of its Motion (and an

“Errata” to the Motion was later filed on December 26, 2018). (Dkt. 49, 50.) On the same day,

December 21, 2018, pursuant to stipulation, the Court ordered an extension of certain pre-trial

deadlines, including a deadline to compete expert depositions, all fact discovery, and for filing of

motions for summary judgment. (Dkt. 48.)

       9.      On January 3, 2019, third-party Colmac Coil Manufacturing, Inc. (“Colmac”)

produced over 2,000 pages of documents in response to Dickinson’s Subpoena Duces Tecum.

Included in Colmac’s document production were a large number of excel sheets and other data

regarding testing that Colmac performed (assisted by FPS) on the Freezer and the Refrigeration

System when it was still installed at Dickinson’s facility. (See Dkt. 81-1, Dickinson’s Memo. at

pp. 19, 21; Dkt. 82, Taylor Decl. at ¶¶ 43-57 (discussing importance of Colmac data)).

       10.     On January 8th and 9th, 2019, Dickinson took and completed the deposition of

FPS’s manager of the modification department, Jason Kwok. On January 9th and 10th, 2019,

Dickinson took and completed the deposition of FPS’s highest-ranked employee and president,

Jeffrey Chang. Both Kwok and Chang provided testimony relevant to the Court’s Order and

Dickinson’s Motion for Reconsideration.

       11.     On February 22, 2019, third-party Kemper Northwest, Inc. (“Kemper”), the

refrigeration contractor that designed and installed the Refrigeration System produced additional

DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 4
                                                                                 45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 5 of 11




documents in response to FPS’s Subpoena Duces Tecum. On April 26, 2019, third-party Nestle,

Inc. produced over 11,000 pages of documents in response to FPS’s Subpoena Duces Tecum.

Many of these documents contain information relevant to Dickinson’s Motion for

Reconsideration that were not available to Dickinson as of the due date of its response to FPS’s

Motion.

       12.     On May 9, 2019, pursuant to stipulation, the Court ordered an extension of certain

pre-trial deadlines, including an extension of the deadline to complete expert depositions, all fact

discovery, and for filing of motions for summary judgment. (Dkt. 68.) On the same date, FPS

took and completed the deposition of Taylor. On May 21, 2019, the Court issued the Order.

(Dkt. 69.) Dickinson’s counsel and FPS’s counsel repeatedly conferred regarding how the

parties would proceed given the Order, and how they would approach the Court regarding further

proceedings, including that Dickinson would likely be obligated to bring a Motion for

Reconsideration of the Order and would need to pursue additional discovery to establish a full

factual record relevant to FPS’s spoliation theory. (See generally Dkt. 74-2, Bolinger Decl. at

¶¶ 8-10.) On May 31, 2019, I emailed Mr. Watkins noting that Dickinson would need to take

additional discovery, including the deposition of Ford. (Id. at ¶ 11.)

       13.     On June 5, 2019, my partner John Kurtz and I attended a phone conference with

Mr. Watkins and members of his law firm regarding future proceedings and discovery. (Id. at

¶ 12.) Mr. Kurtz and l discussed that Dickinson intended to file a Motion to Reconsider the

Order but that we believed additional discovery would likely be necessary to fully develop an

adequate record for that Motion. (Id.) On June 10, 2019, the Parties’ counsel attended a phone

conference with the Court’s law clerk regarding future proceedings in the case. (Id. at ¶ 13.)

DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 5
                                                                                 45670.0013.12290217.1
        Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 6 of 11




Dickinson’s counsel stated on that phone call that Dickinson would likely need to depose

witnesses from Kemper, Colmac Coil, GEA, and Nestle, as well as FPS’s expert, Ed Ford. (Id. at

¶ 15.) On that call, the Court’s law clerk requested that the parties submit an email regarding the

appropriate standard of review the Court should apply to the Motion for Reconsideration. (Id. at

¶ 19.). On June 13, 2019, Dickinson complied with that request, and I submitted an e-mail to the

Court’s law clerk regarding the appropriate standard of review for the Court to apply in

addressing Dickinson’s eventual Motion for Reconsideration. (Id. at ¶ 19, Exh. H.) On June 14,

2019, the Court’s law clerk emailed counsel stating:

             I have discussed Dickinson’s position paper with the Judge. Elijah
             [FPS’s counsel], FPS is free to respond, but we don’t want to turn this
             is into substantive briefing on the Motion for Reconsideration itself.
             My request for a summary from Dickinson was simply to aid the Judge
             and me in understanding their position. We don’t want you to waste
             your time addressing the substance now when you can do that in your
             response to the Motion for Reconsideration. Ultimately, Dickinson can
             litigate this case how it chooses--the Court won't make a decision on
             reconsideration until the Motion has been fully briefed. Having said
             that, if you feel a response from FPS in necessary before the Judge
             makes a decision on the dates, I am happy to review one and share it
             with him. Please let me know whether you would still like to respond
             and we can go from there.

(Id. at ¶ 20, Exh. K.)

       14.      Later that same day, Mr. Watkins emailed the Court’s law clerk with its position

regarding the appropriate standard of review that the Court should apply in assessing

Dickinson’s eventual Motion for Reconsideration. (Id. at ¶ 21, Exh. L.) Subsequently, the

Court’s law clerk emailed counsel in response stating:

             Thank you for your summaries regarding the appropriate standard for
             Dickinson’s Motion for Reconsideration. They were both helpful and
             the Court appreciates you taking the time to outline your respective
             positions.
DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 6
                                                                                45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 7 of 11




             Dickinson’s Motion for Reconsideration will be due on or before
             August 30, with the standard schedule for FPS’s response and
             Dickinson’s reply. All other case deadlines, including for discovery
             and dispositive motions, will be stayed until the Court issues it’s
             decision on the Motion for Reconsideration. We can have a call to
             reschedule deadlines (unless the parties can stipulate to new deadlines)
             once the Court’s decision is issued.

       (Id. at ¶ 23; Exh. M.)

       15.      Thus, I reasonably believed from this email that the Court was aware that the

parties had differing legal views as to the appropriate standard of review on a motion for

reconsideration, that Dickinson intended to take substantial additional discovery (including a

substantial number of depositions) to more fully develop the factual record for its eventual

Motion for Reconsideration, and that the Court had agreed Dickinson should do so and then filed

its motion.1

       16.      On June 26, 2019, Dickinson took and completed the deposition of Ford. This

testimony was not available to Dickinson as of the due date of its response to FPS’s Motion or

prior to the Court issuing the Order.

       17.      In preparing for the depositions of Kemper representatives, I realized that

Kemper’s response to FPS’s two Subpoenas Duces Tecum appeared to be incomplete and that

there appeared to be some critical documents from a site inspection and joint testing of the

Freezer and the Refrigeration System in September of 2017 that Kemper had not produced. I

requested that Kemper’s counsel, Erik Bolinder, review whether such documents had

inadvertently been overlooked or if the scope of the subpoena had been misunderstood, and if the


1   Pursuant to stipulation with counsel and communication with the Court’s law clerk, the due
    date for the Motion was eventually extended briefly to September 6, 2019.

DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 7
                                                                                  45670.0013.12290217.1
         Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 8 of 11




documents existed, if they could be supplementally produced prior to the depositions. On July

23, 2019, Kemper through counsel produced over 200 pages of additional documents almost all

of which related to the joint site and inspection and testing conducted by Colmac, FPS, Kemper,

Nestle, and James Peterson in September of 2017. This documentary evidence was not available

to Dickinson as of the due date of its response to FPS’s Motion or prior to the Court issuing the

Order.

         18.   On August 1, 2019, GEA North America produced over 1,000 pages of

documents in response to FPS’s Subpoena Duces Tecum. Related to these documents, on

August 13, 2019, Dickinson took and completed the deposition of GEA’s Systems Diagnostic

Engineer, Jan Clarke. This evidence was not available to Dickinson as of the due date of its

response to FPS’s Motion or prior to the Court issuing the Order.

         19.   On August 7, 2019 and August 8, 2019, Dickinson took and completed the

depositions of Nestle refrigeration engineers, Bent Wiencke and Kris Hinds, respectively. This

testimony was not available to Dickinson as of the due date of its response to FPS’s Motion or

prior to the Court issuing the Order.

         20.   On August 9, 2019, Colmac Coil’s counsel supplemented Colmac’s response to

Dickinson’s Subpoena Duces Tecum and produced over 300 pages of additional documents. On

August 12, 2019, Dickinson took and completed the depositions of Colmac’s president Bruce

Nelson, engineer Trever Pope, and senior vice-president Joe Fazzari. This evidence was not

available to Dickinson as of the due date of its response to FPS’s Motion or prior to the Court

issuing the Order.



DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 8
                                                                              45670.0013.12290217.1
        Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 9 of 11




        21.     On August 14, 2019, Dickinson took and completed the Rule 30(b)(6) deposition

of Kemper, with Kemper’s engineering supervisor Drew Provard and salesman Eric York

testifying on behalf of Kemper. This testimony was not available to Dickinson as of the due date

of its response to FPS’s Motion or prior to the Court issuing the Order.

        22.     On October 10, 2019, counsel for the parties attended an informal telephonic

status conference with the Court. Specifically, myself and attorney William K. Smith attended

on behalf of Dickinson. Attorneys Elijah Watkins and Rollo Scott attended on behalf of FPS.

District Judge Nye and the Court’s law clerk, Nicole Trotta, attended on behalf of the Court.

        23.     At the informal hearing, there was a discussion between the Court and counsel

regarding what the appropriate standard of review the Court should apply regarding Dickinson’s

Motion for Reconsideration. There was some discussion of Dickinson’s June 13, 2019 email to

Ms. Trotta and the case law cited therein regarding the appropriate standard of review of an

interlocutory order. Specifically, the Court questioned whether the law of the case doctrine

applied as the appropriate standard of review for a motion for reconsideration of an interlocutory

decision, and whether the Court could or must consider such a motion solely in light of that

standard. Mr. Watkins argued that “new evidence or an expanded factual record” did not apply

under these circumstances.     I argued on behalf of Dickinson that it did apply, and that

Dickinson’s Motion for Reconsideration was not solely limited by the “law of the case” standard.

The Court expressed some concern that it was unsure whether new evidence or an expanded

factual record was a valid basis of reviewing a motion for reconsideration, but also pointed out

that there may be other bases of review that might apply, such as the clear error or manifest

injustice principles.

DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER - 9
                                                                               45670.0013.12290217.1
       Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 10 of 11




       24.     The Court then instructed the parties that it would order preliminary briefing on

the appropriate standard of review. The Court did not specify if it was ordering that the parties

generally brief the appropriate standard of review for a motion for reconsideration of an

interlocutory order or if it was also asking for input and argument as to how those standards are

relate to the specific points and arguments raised in Dickinson’s Motion for Reconsideration.

The Court’s subsequent order also did not specify the level of detail the Court was requesting on

the briefing. (See Dkt. 88, ordering “that the parties brief the appropriate standard for Plaintiff's

Motion for Reconsideration.”).

       25.     On the same call, Mr. Watkins stated that Dickinson had filed over 7,000 pages of

material in conjunction with its Motion for Reconsideration and implied that if the Court were to

allow the expanded factual record, it would need to review every page of those materials.

       I declare under penalty of perjury that the foregoing is true and correct.

       DATED THIS 10th day of October, 2019.




                                              By /s/ Dane A. Bolinger
                                                 Dane A. Bolinger




DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER -
10
                                                                                    45670.0013.12290217.1
      Case 1:17-cv-00519-DCN Document 89-1 Filed 10/10/19 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of October, 2019, I electronically filed the
foregoing DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF REVIEW FOR
RECONSIDERATION OF AN INTERLOCUTORY ORDER with the Clerk of the Court using
the CM/ECF system which sent a Notice of Electronic Filing to the following persons:

Elijah M. Watkins
Elijah.watkins@stoel.com

Megan A. Olmstead
megan.olmstead@stoel.com




                                          /s/ John F. Kurtz, Jr.
                                          John F. Kurtz, Jr.
                                          Dane Bolinger




DECLARATION OF DANE A. BOLINGER IN SUPPORT OF DICKINSON’S
MEMORANDUM REGARDING THE APPROPRIATE STANDARD OF
REVIEW FOR RECONSIDERATION OF AN INTERLOCUTORY ORDER -
11
                                                                          45670.0013.12290217.1
